Citation Nr: 9903972	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  94-23 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1954 to May 
1956, January 1957 to January 1959, and March 1959 to April 
1962.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Waco 
Regional Office (RO) September 1993 rating decision which, in 
pertinent part, denied a rating in excess of 20 percent for 
his service-connected low back disability.  

By September 1993 rating decision, the RO also denied 
increased ratings for the veteran's service-connected left 
and right shoulder disabilities, currently evaluated 20 and 
10 percent disabling, respectively; notice of disagreement 
with regard to these issues was received by the RO in March 
1994, a statement of the case was issued later in March 1994, 
and a substantive appeal was received in June 1994.  In a 
written communication received by the RO in October 1996, the 
veteran indicated that he wished to withdraw the issues of 
increased ratings for his shoulder disabilities.  Thus, the 
Board finds that these matters have been effectively 
withdrawn from appellate consideration.  38 C.F.R. 
§ 20.204(b) (1998).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Veterans Appeals (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




Disability of the musculoskeletal system is primarily the 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered in evaluating the residual disability include less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, pain on movement, deformity or 
atrophy of disuse, or incoordination.  38 C.F.R. §§ 4.40, 
4.45 (1998).  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Cf. 38 C.F.R. § 4.59 (1998).

Most recently, a VA orthopedic examination was conducted in 
December 1996, but the examination report reveals that the 
claims folder was not available for the examiner's review.  
The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  While the pertinent VA regulations do not 
give past medical reports precedence over current findings, a 
rating specialist is directed to review the entire recorded 
history of a disability in order to make a more accurate 
evaluation.  See 38 C.F.R. § 4.2 (1998); Francisco v. Brown, 
7 Vet. App. 55 (1994).  Thus, the claims file must be made 
available for review by the examiners in conjunction with 
reexamination.

At the time of the December 1996 VA examination, the veteran 
indicated that he experienced radiating low back pain.  On 
examination, the range of motion of the lumbar spine was 
reduced; X-ray study of the lumbar spine revealed 
spondylolysis with grade 2 spondylolisthesis at L5 and 
degenerative joint disease with narrowed discs from L4-S1.  
Lumbosacral strain with radiculopathy to the right foot was 
diagnosed.  





Based on the foregoing, the Board is of the opinion that 
thorough orthopedic and neurological examinations should be 
conducted to address the veteran's subjective symptoms, such 
as pain, weakness and functional impairment, associated with 
his service-connected low back disability under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 as mandated by DeLuca, 8 Vet. App. at 
206.  

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who treated 
him for his low back disability since 
December 1996.  After any necessary 
authorization or medical releases are 
obtained, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the nature and severity of 
his service-connected low back 
disability.  The examination reports 
should include a full description of his 
pertinent symptoms and clinical 
findings, and an assessment of the 
functional impairment resulting 
therefrom.  All findings should be 
recorded in detail.  




The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations; the reports must 
reflect the examiners' review of the 
pertinent evidence of record and include 
a complete rationale for all opinions 
expressed.  Any pathology present should 
be fully discussed, and all appropriate 
testing conducted.  The examiners should 
elicit all of the veteran's subjective 
complaints concerning his low back 
disability and offer an opinion as to 
whether there is adequate pathology 
present to support each of his 
subjective complaints of pain.  The 
examiners should comment on the severity 
of these manifestations on the veteran's 
ability to function in the employment 
arena.  The examiners should also 
comment on whether there are other 
objective indications of the extent of 
his pain, such as visible manifestations 
on movement of the low back and 
functional impairment due to pain. 

3.  Thereafter, the RO should carefully 
review the claims file to ensure that 
all of the foregoing requested 
development has been completed.  In 
particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO 
should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).


4.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
an increased rating for a low back 
disability with application of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The RO should 
specifically document consideration of 
38 C.F.R. § 3.321(b)(1) (1998).  See 
Floyd v. Brown, 9 Vet. App. 88, 96 
(1996) (the Board is precluded from 
assigning an extraschedular rating in 
the first instance).


If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and afford the veteran a reasonable 
period of time for a response.  Thereafter, the case should 
be returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 6 -


